Order, Supreme Court, New York County, entered July 30, 1975, denying petitioners’ application for a judgment staying respondent from proceeding to arbitration, unanimously affirmed. Respondent shall recover of appellants $40 costs and disbursements of this appeal. Petitioners’ contention that the transaction herein involved did not have its inception while they were associated with respondent A. T. Brod & Co. is properly to be determined by the arbitrators. (Cf. Matter of Weinrott [Carp], 32 NY2d 190.) Concur—Stevens, P. J., Kupferman, Silverman, Capozzoli and Nunez, JJ.